DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al., (JP 2014/02407 A, herein referring to the machine translation from Google Patents, of reference in the Non-Final Rejection dated May 18, 2022), hereinafter Ishii.

Regarding claim 1, Ishi teaches a hot press formed product (i.e. stamped) (Abstract) with a high strength part (second sheet) and a low strength part (first sheet), where the high strength is comprised of martensite and the low strength part is formed of at least ferrite and bainite (Abstract; Pg. 5 [8]; i.e. different kinds of materials).  Figure 1 shows where the second portions (2a, 2c and 2d) of martensite are every other layer with the first portions (2b and 2e) and the microstructures are set by different cooling rates of the sections (Abstract, Pg. 4 [16]-[18]; Fig. 2).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date that due to the process taught by Ishii (Pg. 4 [16]-[18]) for forming the different layers, that to some degree a portion of the microstructures overlap between layers, allowing martensite in the second portion, and further creating an intermediate portion between the layers of ferrite, bainite and martensite.  It would be further obvious that different microstructure compositions and slight compositional differences across the steel will have different upper austenite transformation temperatures.  Further, the examiner notes that “different” is subject to a broad interpretation, as a difference of 0.0001 degrees Celsius or less would meet the claim limitation presently recited, and such differences are present when the same sample is measured twice, depending on instrumentation.
Regarding “weld portion where the first sheet and the second sheet are welded”, this product by process language (limitations). Product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113.  Therefore, absent evidence of criticality regarding the presently claimed process and given that the product of Ishii meets the requirements of the claimed composition, the product of Ishii possesses the necessary structure to satisfy the presently claimed requirements.

Regarding claim 3, Ishi teaches each claim limitation of claim 1, as discussed above.  Ishi further teaches the low strength part (first sheet) has a hardness of 350 or less in HV and the high strength part has a hardness of 420 Hv or more (Abstract). Figure 1 shows where the second portions (2a, 2c and 2d) of martensite are every other layer with the first portions (2b and 2e) and the microstructures are set by different cooling rates of the sections (Abstract, Pg. 4 [16]-[18]; Fig. 1). It would have been obvious to one of ordinary skill in the art, before the effective filing date that due to the process taught by Ishii (Pg. 4 [16]-[18]) for forming the different layers, that to some degree a portion of the microstructures overlap between layers, creating an intermediate portion between with a hardness between of a value between the low strength part (sheet) (350 HV or less) and the high strength part (sheet) (420 Hv or more) (Abstract).  
The hardness proportions disclosed by Ishii overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Ishii, including those proportions, which satisfy the presently claimed hardness requirements.

Regarding claim 4, Ishi teaches each claim limitation of claim 1, as discussed above.  Ishii does not specifically teach “during hot stamping, the first sheet, the weld portion, and the second sheet are heated within a temperature range between an A3 temperature of the first sheet and an A3 temperature of the second sheet. 
This language constitutes product by process language (limitations). Product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113.  Therefore, absent evidence of criticality regarding the presently claimed process and given that the product of Ishii meets the requirements of the claimed composition, the product of Ishii possesses the necessary structure to satisfy the presently claimed requirements.

Claims 1, 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Naitou et al. (US 2016/0010171 A1), hereinafter Naitou, of reference in the Non-Final Rejection dated May 18, 2022.

Regarding claim 1, Naitou teaches a hot press molded article ([0019]), where hot pressing is also known as hot stamping ([0004]), with a first molding region with 80-97% martensite (second sheet), and a second molding region with 70-97% bainitic ferrite (bainite and ferrite) with 27% or less of martensite, which can be different portions of a thin steel plate ([0019]; portions of a thin steel plate include sheets; different microstructures constitute different materials).  Naitou further teaches where the different regions’ microstructures are formed through the use of different cooling rates ([0042])
It would have been obvious to one of ordinary skill in the art, before the effective filing date that due to the process taught by Naitou ([0042]) for forming the different regions, that an intermediate portion between the layers of ferrite, bainite and martensite is present between the two regions, as no temperature resistant barrier is present between them during processing.  It would be further obvious that different microstructure compositions and slight compositional differences across the steel will have different upper austenite transformation temperatures.  Further, the examiner notes that “different” is subject to a broad interpretation, as a difference of 0.0001 degrees Celsius or less would meet the claim limitation presently recited, and such differences are present when the same sample is measured twice, depending on instrumentation.
Regarding “weld portion where the first sheet and the second sheet are welded”, this product by process language (limitations). Product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113.  Therefore, absent evidence of criticality regarding the presently claimed process and given that the product of Naitou meets the requirements of the claimed composition, the product of Naitou possesses the necessary structure to satisfy the presently claimed requirements.
Regarding claim 2, Naitou teaches each claim limitation of claim 1, as discussed above.  Naitou further teaches the chemical composition of the components (sheets) have compositions in mass % (that may be the same, i.e. may be different and vary within these ranges) of C 0.15-0.3%, 0.5-3% Si, 0.5-2% Mn, ≤ 0.05% P, ≤ 0.05% S, 0.01-1% Cr, 0.0002-0.01% B, and a residual consisting of iron and an inevitable impurity ([0020]).  
Regarding the composition of the first sheet, the values of Si, Mn, P, S, Cr, B and iron with impurities, these proportions disclosed by Naitou overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Naitou, including those proportions, which satisfy the presently claimed requirements. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close, for the values of carbon, which are close (applicant first sheet claims upper limit of 0.12% and Naitou teaches a lower limit within 0.03% of 0.15%, which is close absent a showing of unexpected results) (MPEP 2144.05 I).
Regarding the composition of the second sheet, the values of C, Mn, P, S, Cr, B and iron with impurities, these proportions disclosed by Naitou overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Naitou, including those proportions, which satisfy the presently claimed requirements.  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close, for the values of silicon, which are close (applicant second sheet claims upper limit of 0.40% and Naitou teaches a lower limit within 0.10% of 0.50%, which is close absent a showing of unexpected results) (MPEP 2144.05 I).

Regarding claim 4, Naitou teaches each claim limitation of claim 1, as discussed above.  Naitou does not specifically teach “during hot stamping, the first sheet, the weld portion, and the second sheet are heated within a temperature range between an A3 temperature of the first sheet and an A3 temperature of the second sheet. 
This language constitutes product by process language (limitations). Product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113.  Therefore, absent evidence of criticality regarding the presently claimed process and given that the product of Naitou meets the requirements of the claimed composition, the product of Naitou possesses the necessary structure to satisfy the presently claimed requirements.

Regarding claims 5 and 6, Naitou teaches each claim limitation of claim 1, as discussed above.  Naitou further teaches with a first molding region with 80-97% martensite (second sheet), and a second molding region with 70-97% bainitic ferrite (bainite and ferrite) with 27% or less of martensite, which can be different portions of a thin steel plate ([0019]; portions of a thin steel plate include sheets).  Naitou further teaches where the different regions’ microstructures are formed through the use of different cooling rates ([0042])
It would have been obvious to one of ordinary skill in the art, before the effective filing date that due to the process taught by Naitou ([0042]) for forming the different regions, that an intermediate portion between the layers of ferrite, bainite and martensite is present between the two regions, as no temperature resistant barrier is present between them.  
Regarding “weld portion”, this product by process language (limitations). Product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113.  Therefore, absent evidence of criticality regarding the presently claimed process and given that the product of Naitou meets the requirements of the claimed composition, the product of Naitou possesses the necessary structure of an intermediate layer (as discussed above in this claim) to satisfy the presently claimed requirements.
This intermediate region can be chosen to be primarily the second molding region (i.e. minimal martensite, that overlaps 30% or less and contains a majority of bainitic ferrite), absent clarity by applicant in the claim of where the intermediate region terminates   Further, it would have been obvious that bainitic ferrite of 70-97% or even a simple majority overlaps 10-50% ferrite and 10-50% of bainite (for sheet 1 and the intermediate layer).
The microstructure proportions disclosed by Naitou overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Naitou, including those proportions, which satisfy the presently claimed microstructure requirements.

Response to Arguments
Applicant’s replacement drawings filed August 18, 2022, with respect to drawing objections have been fully considered and are persuasive.  The drawing objections of May have been withdrawn. 

Applicant's arguments filed August 18, 2022 have been fully considered but they are not persuasive. Applicant alleges that Ishii and Naitou teach using sheets of the same material, which would not have different upper (A3) transition temperatures.  This is not persuasive, as discussed above, Ishii and Naitou both teach materials with different structures for their respective first and second sheets; which would necessarily have different A3 values.  This is not persuasive, as they each clearly teach different structures, as discussed above in their respective rejections.  As they have different first and second sheet structures, the first and second sheets would necessarily have different AC3 temperatures, therefore this argument is not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6am-3:30pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        



/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784